Citation Nr: 1816159	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  04-35 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to an increased initial evaluation for anosmia, rated noncompensable prior to April 17, 2015 and 10 percent thereafter.

5.  Entitlement to an increased initial evaluation for ageusia, rated noncompensable prior to April 17, 2015 and 10 percent thereafter.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for obstructive airway disease, to include sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.J.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1975 to July 1985 and was discharged under honorable conditions.  He had a second period of active service in the U.S. Navy from July 1985 to May 1990; however, he was discharged from this period of service under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 and December 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and a September 2012 rating decision issued by the Appeals Management Center (AMC). 

In a May 2015 rating decision the RO in San Diego, California, increased the ratings for service-connected anosmia and ageusia to 10 percent each, effective April 17, 2015.  

The appeal has previously been remanded by the Board in September 2009, October 2011, March 2013, and January 2017.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a copy of the hearing transcript is of record.

The issues of entitlement to service connection for hypertension and an obstructive airway disease to include sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of degenerative joint disease of the thoracolumbar spine that is related to his period of active service for which he had an honorable discharge.  

2.  The Veteran's degenerative arthritis of the cervical spine was not incurred in, and is not otherwise related to, his active service.  Additionally, the disability was not noted during service and it did not manifest to a degree of 10 percent or more within a year of separation from his period of service for which he had an honorable discharge.  

3.  The Veteran's arthritis, other than that in his thoracolumbar and cervical spine, was not incurred in, and is not otherwise related to, his period of active service for which he had an honorable discharge.  

4.  The Veteran indicated during his July 2017 hearing, prior to the promulgation of a Board decision that he wished to withdraw the appeal of his claims for entitlement to an increased initial rating for anosmia and ageusia.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the thoracolumbar spine have been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for arthritis have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for withdrawal of the appeal for entitlement to an increased initial evaluation for anosmia, rated noncompensable prior to April 17, 2015 and 10 percent thereafter have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal for entitlement to an increased initial evaluation for ageusia, rated noncompensable prior to April 17, 2015 and 10 percent thereafter have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may be granted on a presumptive basis for certain enumerated chronic disabilities if manifested to a degree of 10 percent or more within a year of discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (the term "chronic disease" refers to chronic diseases enumerated in 38 C.F.R. § 3.309(a)).  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

38 C.F.R. § 3.303(b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

The Board notes that the Veteran was discharge under other than honorable conditions from his second period of service - July 1985 to May 1990.  Given the character of discharge, he is barred from receiving VA benefits arising out of this period of service.  38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(b).  

Low Back Disability

The Veteran seeks service connection for a low back disability.  For the reasons that follow, the Board finds that service connection for degenerative joint disease of the thoracolumbar spine is warranted.

The Veteran has a current diagnosis of degenerative joint disease of the thoracolumbar spine, which is confirmed by x-ray imaging.  See, e.g., VA treatment record (9/28/2009).  He also has a diagnosis of degenerative disc disease per an October 2014 VA examination report.

The Veteran asserts his current disability is related to the rigors of working as a boiler room technician during active service.  He also asserts that is related to an incident wherein he fell approximately five feet onto his back.  

The Veteran's service treatment records (STRs) show he complained of generalized upper back pain in May 1979.  There was no history of trauma.  Objective examination revealed discomfort on range of motion and palpable muscle spasms.  The disability was diagnosed as a strain and the Veteran was prescribed muscle relaxers.  In March 1985, the Veteran complained of low back pain.  It was noted that he could reach overhead without difficulty but he experienced pain when reaching for his toes; he could not bend over all the way.  The problem was diagnosed as a back spasm.  The remainder of the Veteran's STRs do not show complaints of, treatment for, or diagnoses related to a back disability.  Subsequent clinical evaluations of the spine were marked as normal and the Veteran marked "no" to recurrent back pain on subsequent Reports of Medical History.

Linkage opinions were provided by VA examiners in August 2006, March 2012, and October 2014.  

The August 2006 examiner opined that the diagnosed lumbar strain was less likely than not related to service because review of the service records showed isolated episodes of low back pain most likely related to body mechanics during the performance of routine duties and 20 years later experienced similar muscular mechanical low back pain; these separate occurrences did not represent a continuation of a process that began in service.

The March 2012 examiner opined that the diagnosed degenerative joint disease was less likely than not related to service because review of his service records showed only two isolated incidents of back pain that was muscular in nature and appeared to resolve after treatment with muscle relaxers.  Furthermore, the Veteran was not diagnosed with degenerative disease of the spine until May 2000, 15 years after those initial complaints in service, making an etiological connection unlikely.

The October 2014 examiner opined that the diagnosed degenerative joint disease was more likely than not related to service.  The examiner explained that there were complaints of back problems in the service records and then diagnostic testing confirmed degenerative changes in 1996, 2000, and 2004.  When read as a whole, the Board reads the examiner's rationale to explain that confirmed onset of degenerative changes was close enough in time to the complaints of back problems in service that an etiological connection is more likely than not.

The Board finds the August 2006 opinion to be based on an inaccurate factual premise because there was not a 20-year gap between the noted in-service incidents and post-service symptomology.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Accordingly, it is afforded no probative value.  Id.  The Board finds the March 2012 and October 2014 opinions to both be probative and simply represent contrasting opinions by different examiners.  The evidence is in equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his current degenerative joint disease of the thoracolumbar spine is related to the complaints of back pain that were noted in service.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Resolving all reasonable doubt in the Veteran's favor, service connection for degenerative joint disease of the thoracolumbar spine is warranted.

Cervical Spine Disability

The Veteran seeks service connection for a cervical spine disability.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran has a current diagnosis of degenerative changes of the cervical spine.  This has been expressed in various ways, to include degenerative joint disease, degenerative disc disease, and osteoarthritis.  The degenerative changes are confirmed by x-ray imaging.  See, e.g., private treatment record (1/29/2004) (MRI of cervical spine showed degenerative changes at C3-4 and C5-6).

The Veteran asserts his current disability is related to the rigors of working as a boiler room technician during active service.  He also asserts that it may be related to an incident wherein he fell approximately five feet in the water onto his back.  

The Veteran's STRs do not show complaints of, treatment for, or diagnoses related to a neck or cervical spine disability.  There is however, some mention of upper back pain.  All clinical evaluations of the spine were marked as normal and the Veteran marked "no" to recurrent back pain on all Reports of Medical History.

Regarding the incident wherein the Veteran reportedly fell approximately five feet onto his back, this is not documented in his service records.  Further, the Veteran has not explicitly asserted that he injured his neck in the incident.   

Linkage opinions were provided by VA examiners in March 2012 and August 2014.

At the March 2012 examination, the Veteran asserted that he experienced neck pain in service and he related his current problems to carrying extremely heavy equipment in narrow spaces during service.  The March 2012 examiner opined that the diagnosed degenerative joint disease was less likely than not related to service because review of his service records showed only two isolated incidents of upper back pain that was muscular in nature and appeared to resolve after treatment with muscle relaxers.  Furthermore, the Veteran was not diagnosed with degenerative disease of the spine until May 2000, 15 years after those initial complaints in service, making an etiological connection unlikely.

The October 2014 examiner opined that the diagnosed degenerative disc disease was less likely than not related to service.  The examiner reasoned that there was no mention of an explicit neck condition in service and the Veteran's degenerative changes were more likely than not secondary to aging and repetitive use.

Considered together, the Board finds these VA medical opinions to be probative because they are based on interview of the Veteran and evaluation of his current disability and medical records.  The opinions were also supported by adequate rationale that allows the Board to understand the basis for the conclusions and make a fully informed decision in this appeal.

To the extent that the Veteran, his sister, and his spouse have asserted that his current spine condition is etiologically related to service, their statements are not competent because they do not possess the requisite medical training or expertise to make such a determination.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran, in particular, is competent to assert that he had cervical spine or neck pain in service; however, pain, on its own, is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part, appeal dismissed in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Again, he is not competent to relate that any such pain may have been related to the onset of a chronic disability, and any probative value his statements have in that regard is outweighed by the opinions of the VA medical examiners, as described above.

The Veteran has asserted a continuity of symptomatology of his neck condition since service.  The Board notes that his complaints of neck pain in service are not sufficient to identify that arthritis existed at the time.  See 38 C.F.R. § 3.303(b).  A chronic neck condition, to include arthritis, was not otherwise noted during service.  Id.  Accordingly, the regulatory provisions concerning chronicity and continuity of symptomatology are not applicable to this claim.  Id.; see Walker, 708 F.3d at 1338-39.  

The degenerative changes in the Veteran's cervical spine did not manifest to a degree of 10 percent or more within a year of separation from the period of active service for which he had an honorable discharge.  Accordingly, service connection is not warranted on a presumptive basis for a chronic disability.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board notes that the Veteran has also asserted that his arthritis, in general, may relate to exposure to asbestos, toxic chemicals and fumes, and radiation.  There is no competent evidence to support such assertions and the Veteran's generalized statements in this regard are not sufficient to trigger VA's duty to provide a medical opinion to further explore a possible link.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  In making the above determination, the Board did not concede exposure to radiation.

In sum, the evidence does not show the Veteran's degenerative arthritis of the cervical spine is related to his active service and service connection is not otherwise warranted on a presumptive basis.  There is no doubt to be resolved; service connection is not warranted.

Arthritis

The Veteran seeks service connection for arthritis.  The Board understands this claim to exclude the issues of degenerative arthritis in the thoracolumbar spine and cervical spine, which were already discussed above.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran has current diagnoses of arthritis in the bilateral hips, shoulders, and knees, all confirmed by x-ray imaging.

The Veteran asserts that he has arthritis in his joints related to the rigors of working as a boiler room technician during active service.  

The Veteran's STRs do not show complaints of, treatment for, or diagnoses related to a shoulder, hip, or knee disability.  All clinical evaluations of the upper and lower extremities were marked as normal and the Veteran marked "no" to swollen or painful joints; broken bones; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; painful or "trick shoulder or elbow; and "trick" or locked knee on all Reports of Medical History.

Regarding the incident wherein the Veteran fell approximately five feet onto his back, this is not documented in his service records.  Nonetheless, the Board will accept that it occurred - it is not inconsistent with the circumstances of his service.  The Veteran has not explicitly asserted that he injured his shoulders, hips, or knees in the incident, but has generally asserted that his problems with arthritis may relate to this incident.  

Linkage opinions were provided by VA examiners in March 2012 and October 2014.  

The March 2012 examiner opined that the diagnosed arthritis in the knees, shoulders and hips are less likely than not related to service.  

The October 2014 examiner opined that the diagnosed strains in the hips and shoulders were less likely than not related to service.  The examiner reasoned that there was no mention of hip or shoulder conditions in service and the Veteran's degenerative changes were more likely than not secondary to aging and repetitive use in his occupation as an engineer.

Considered together, the Board finds these VA medical opinions to be probative because they are based on interview of the Veteran and evaluation of his current disability and medical records.  They generally relate that the Veteran's current hip, shoulder, and knee arthritis are not related to service because they were not noted during service and are more likely than not related to the aging process.  

To the extent that the Veteran, his sister, and his spouse have asserted that his current arthritis is etiologically related to service, their statements are not competent because they do not possess the requisite medical training or expertise to make such a determination.  Jandreau, 492 F.3d at 1377.  The Veteran, in particular, is competent to assert that he had shoulder, hip, or knee pain in service; however, pain, on its own, is not a disability.  Sanchez-Benitez, 13 Vet. App. at 282.  Again, he is not competent to relate that any such pain may have been related to the onset of a chronic disability, and any probative value his statements have in that regard is outweighed by the opinions of the VA medical examiners, as described above.

The Veteran has generally asserted a continuity of symptomatology of his shoulder, hip, and knee disabilities since service.  The Board notes that his complaints of pain in service are not sufficient to establish chronicity or identify that arthritis existed at the time.  See 38 C.F.R. § 3.303(b).  Shoulder, hip, and knee conditions were not otherwise noted during service.  Id.  Accordingly, the regulatory provisions concerning chronicity and continuity of symptomatology are not applicable to this claim.  Id.; see Walker, 708 F.3d at 1338-39.  

The degenerative changes in the Veteran's shoulders, hips, and knees did not manifest to a degree of 10 percent or more within a year of separation from the period of active service for which he had an honorable discharge.  Accordingly, service connection is not warranted on a presumptive basis for a chronic disability.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board notes that the Veteran has also asserted that his arthritis, in general, may relate to exposure to asbestos, toxic chemicals and fumes, and radiation.  There is no competent evidence to support such assertions and the Veteran's generalized statements in this regard are not sufficient to trigger VA's duty to provide a medical opinion to further explore a possible link.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81; see Waters, 601 F.3d at 1278-79.  In making the above determination, the Board did not concede exposure to radiation.

In sum, the evidence does not show the Veteran's arthritis is related to his active service and service connection is not otherwise warranted on a presumptive basis.  There is no doubt to be resolved; service connection is not warranted.

II.  Increased Rating Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204. 

The Veteran indicated during his July 2017 hearing, prior to the promulgation of a Board decision that he wished to withdraw the appeal of his claims for entitlement to an increased initial rating for anosmia and ageusia.  Thus, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review those claims and they are dismissed.


ORDER

Service connection for degenerative joint disease of the thoracolumbar spine is granted.

Service connection for a cervical spine disability is denied.

Service connection for arthritis is denied.

The appeal of the claim for entitlement to an increased initial evaluation for anosmia, rated noncompensable prior to April 17, 2015 and 10 percent thereafter is dismissed.

The appeal of the claim for entitlement to an increased initial evaluation for ageusia, rated noncompensable prior to April 17, 2015 and 10 percent thereafter is dismissed.


REMAND

The Veteran seeks service connection for hypertension and an obstructive airway disease to include sleep apnea.  Additional development is required before these claims may be decided.

Hypertension

The Veteran asserts his hypertension is secondary to his psychiatric problems and his chronic pain.  To this end, the Veteran underwent VA examinations in March 2012 and January 2015.  Both examiners offered etiological opinions; however, neither considered the theory of aggravation.  38 C.F.R. § 3.310; El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Remand is required for an addendum opinion.  38 C.F.R. § 4.2.

Obstructive Airway Disease to Include Sleep Apnea

The evidence shows diagnoses of sleep apnea, asthma, and pulmonary interstitial fibrosis related to asbestos exposure.  

The Board notes the diagnosis of asthma stems from a January 2015 VA examination and it was further discussed in a January 2017 VA examination report.  The January 2017 examiner explained that a diagnosis of asthma was not contained in the Veteran's recent civilian records and his pulmonary function tests showed a restrictive lung defect which was more consistent with asbestosis and less consistent with asthma.  In other words, the examiner found that the diagnosis of asbestosis more accurately reflected the Veteran's disability based on a review of his medical literature and pulmonary testing.  The Board finds the rationale to be probative.  Accordingly, the diagnosis of asthma is considered invalid and requires no further consideration.

The diagnosis of pulmonary interstitial fibrosis related to asbestos exposure was provided following a December 2016 evaluation by a private physician.  The Board notes that this is simply an alternative characterization of asbestosis, for which the Veteran is already service-connected.  Thus, it requires no further consideration.

Given the foregoing, the only diagnosis still under consideration is sleep apnea, which has been confirmed by sleep study and is treated with a CPAP machine.  The Veteran asserts that his sleep problems had their onset in service and, alternatively, that they are secondary to his psychiatric problems.  On remand, a VA medical opinion should be obtained that considers the etiology of his condition.  38 C.F.R. § 3.159(c)(4).  

In a September 2013 decision, the Board requested that, if a pulmonary disease was diagnosed, then an opinion should be expressed that considers whether the Veteran's sleep apnea is secondary to that disease.  On the January 2015 VA examination that followed, a pulmonary disease was not diagnosed and, therefore, the additional opinion was not provided.  Since then, the Veteran was diagnosed with a pulmonary disease - asbestosis - and the condition has been service connected.  While there has been substantial compliance with the prior remand directive, on remand, an opinion should be obtained to consider this secondary theory of entitlement.

Lastly, the Board notes the Veteran asserted his obstructive airway problems may be related to exposure to radiation.  His service records do not document such exposure and he has not otherwise explained how he was exposed beyond his generalized statement.  Per his personnel records, he is not considered a radiation-exposed veteran for the purposes of presumptive service connection under § 3.309(d).  Also, his diagnosed sleep apnea is not considered a radiogenic disease and he has not cited or submitted competent scientific or medical evidence that it is a radiogenic disease; thus, the additional development required by § 3.311 is not required in this appeal. 

Missing Treatment Records

At the July 2017 hearing, the Veteran testified that he has received treatment for his hypertension at the La Consolacion Medical Center in the Philippines and that he would obtain and submit those records to VA.  No such records have been associated with the claims file.  On remand, the Veteran should be contacted and asked to submit, or authorize VA to obtain, these records.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he submit, or authorize VA to obtain, all treatment records from La Consolacion Medical Center in the Philippines, as well as records from any other non-VA treatment providers he has seen and not previously submitted.  All efforts to obtain identified records must be fully documented in the file.  If such records are not found, the Veteran's claims file must be clearly documented to that effect and she should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain a VA medical opinion concerning the etiology of the Veteran's hypertension.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with authoring the opinion.

Is it at least as likely as not (a 50 percent or greater probability) that hypertension was proximately caused or aggravated by his service-connected psychiatric disorder or degenerative joint disease of the thoracolumbar spine, to include chronic pain from that disability?

The examiner should recognize that this question requires two separate opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the hypertension prior to aggravation by the psychiatric disorder or the degenerative arthritis of the thoracolumbar spine.

A complete rationale must be provided for all opinions expressed.  The examiner should consider the pertinent evidence of record, to include the Veteran's statements.

3.  Obtain a VA medical opinion concerning the etiology of his sleep apnea.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with authoring the opinion.

The examiner is asked to provide responses to the following:

(A)  Is it at least as likely as not (a 50 percent or greater probability) that the sleep apnea was incurred in, or is otherwise related to, the Veteran's honorable period of active service from March 1975 to July 1985, to include exposure to asbestos, toxic fumes and chemicals?  

(B)  Is it at least as likely as not that the sleep apnea was proximately caused or aggravated by service-connected psychiatric disorder or asbestosis?

The examiner should recognize that question (B) requires two separate opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the sleep apnea prior to aggravation by the psychiatric disorder or asbestosis.

A complete rationale must be provided for all opinions expressed.  The examiner should consider the pertinent evidence of record, to include the Veteran's statements.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


